                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

NINE GUYS, LLC,                   )
                                  )
               Plaintiff,         )
                                  )                  No.     4:20-CV-00065-HFS
v.                                )
                                  )
CITY OF KANSAS CITY, MISSOURI, )
                                  )
                       Defendant. )

                  DEFENDANT CITY OF KANSAS CITY MISSOURI’S
                      ANSWER TO PLAINTIFF’S COMPLAINT

       COMES NOW Defendant City of Kansas City, Missouri (hereinafter “City”), by and

through its attorney of record, and submits the following Answer to the claims set forth in

Plaintiff’s Complaint (“Complaint”):

                                            PARTIES

1. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 1 of Plaintiff’s Complaint.

2. The City admits the allegations set forth in Paragraph No. 2 of Plaintiff’s Complaint.

                                JURISDICTION AND VENUE

3. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 3 of Plaintiff’s Complaint.

4. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 4 of Plaintiff’s Complaint.

                                  FACTUAL ALLEGATIONS

5. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 5 of Plaintiff’s Complaint.
6. The City admits that the building referenced is a single-story building; further answering, the

   City states it is without knowledge sufficient to form a belief as to the truth of, and therefore

   denies, the remaining allegations set forth in Paragraph No. 6 of Plaintiff’s Complaint.

7. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 7 of Plaintiff’s Complaint.

8. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 8 of Plaintiff’s Complaint.

9. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 9 of Plaintiff’s Complaint.

10. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 10 of Plaintiff’s Complaint.

11. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 11 of Plaintiff’s Complaint.

12. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 12 of Plaintiff’s Complaint.

13. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 13 of Plaintiff’s Complaint.

14. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 14 of Plaintiff’s Complaint.

15. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 15 of Plaintiff’s Complaint.

16. The City admits the allegations set forth in Paragraph No. 16 of Plaintiff’s Complaint.

17. The City states it is without knowledge sufficient to form a belief as to the truth of, and



                                                2
   therefore denies, the allegations set forth in Paragraph No. 17 of Plaintiff’s Complaint.

18. The City denies the allegations set forth in Paragraph No. 18 of Plaintiff’s Complaint.

19. The City denies the allegations set forth in Paragraph No. 19 of Plaintiff’s Complaint.

20. The City admits the allegations set forth in Paragraph No. 20 of Plaintiff’s Complaint.

21. The City admits the allegations set forth in Paragraph No. 21 of Plaintiff’s Complaint.

22. The City admits that it has indicated that, in addition to demolishing the building, it must

   daylight the storm/sewer line; further answering, the City states it is without knowledge

   sufficient to form a belief as to the truth of, and therefore denies, the remaining allegations

   set forth in Paragraph No. 22 of Plaintiff’s Complaint.

23. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 23 of Plaintiff’s Complaint.

24. The City admits that it, through its Neighborhood Preservation Division, issued a Notice and

   Order and an Order to Remove Nuisances with regard to the property, but further, and more

   completely, states such were recalled upon the City’s learning of its mistaken issuance as

   previously communicated to Plaintiff; further answering, the City states it is without

   knowledge sufficient to form a belief as to the truth of, and therefore denies, the remaining

   allegations set forth in Paragraph No. 24 of Plaintiff’s Complaint.

25. The City denies the allegations set forth in Paragraph No. 25 of Plaintiff’s Complaint.

26. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 26 of Plaintiff’s Complaint.

                             COUNT I: INVERSE CONDEMNATION

27. The City likewise incorporates by reference its responses to the paragraphs referenced as if

   fully set forth herein.



                                                3
28. The City admits the allegations set forth in Paragraph No. 28 of Plaintiff’s Complaint.

29. The City admits that the storm/sewer line collapsed or otherwise failed; further answering,

   the City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the remaining allegations set forth in Paragraph No. 29 of Plaintiff’s

   Complaint.

30. The City denies the allegations set forth in Paragraph No. 30 of Plaintiff’s Complaint.

31. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 31 of Plaintiff’s Complaint.

32. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 32 of Plaintiff’s Complaint.

33. The City denies the allegations set forth in Paragraph No. 33 of Plaintiff’s Complaint.

34. The City states it is without knowledge sufficient to form a belief as to the truth of, and

   therefore denies, the allegations set forth in Paragraph No. 34 of Plaintiff’s Complaint.

35. The City denies the allegations set forth in Paragraph No. 35 of Plaintiff’s Complaint.

36. Paragraph No. 36 of Plaintiff’s Complaint merely sets forth a legal conclusion and no

   allegation of fact to which a response is required. To the extent such alleges any fact or

   requires any response, City denies same.

37. The City denies each and every allegation not specifically admitted to herein.

                                  AFFIRMATIVE DEFENSES

       For its affirmative defenses and other allegations to the claims in Plaintiff’s Complaint,

Defendant City states the following:

   1. Plaintiff’s Complaint fails to state a claim against the City upon which relief can be

       granted because Plaintiff fails to identify with specificity the property alleged to be taken



                                                4
   and/or damaged by the City.

2. Plaintiff’s Complaint fails to state a claim against the City upon which relief can be

   granted because Plaintiff fails to allege any waiver of sovereign immunity and as such the

   action is barred by Section 537.600, RSMo.

3. This Court lacks subject matter jurisdiction because there is not complete diversity of

   citizenship of the parties in this action.

4. Plaintiff’s claims are barred by the applicable statute of limitations, including Section

   516.110, RSMo., and Section 516.120, respectively – in that the condition, conduct, and

   matters alleged were known or capable of ascertainment more than ten (10) years before

   the filing of the Complaint.

5. Plaintiff lacks standing to seek the relief requested.

6. Plaintiff lacks standing to seek the relief demanded in that it is a mere subsequent grantee

   or owner of the property at issue.

7. Plaintiff’s Complaint fails to state a claim against the City upon which relief can be

   granted because the City did not owe any duty to Plaintiff, did not breach any duty to

   Plaintiff, and/or did not cause or contribute to cause the damages alleged.

8. Plaintiff’s Complaint fails to state a claim against the City upon which relief can be

   granted because the City did not affirmatively act or undertake any affirmative conduct to

   create the condition described or cause the damages alleged.

9. Plaintiff fails to state a claim against the City upon which relief can be granted in that the

   City had no prior actual or constructive notice of the condition alleged in Plaintiff’s

   Complaint, nor reasonable opportunity to remedy same.

10. Plaintiff’s Complaint fails to state a claim against the City upon which relief can be



                                                5
   granted because the damages alleged were the result of natural forces.

11. Plaintiff has failed to name a necessary and indispensable party, or parties, to the action –

   to wit, Save-A-Lot Grocery Store; Charford Inc.; Enterprise Bank & Trust; Houston

   Enterprises of Kansas City, LLC; Moran Foods, Inc.; and other as-yet unknown persons

   or entities which possess a property and/or leasehold interest in the property.

12. Plaintiff fails to state a claim against the City upon which relief can be granted in that

   Plaintiff assumed the risk of its damages in that it knew of, or had constructive notice of,

   the condition described.

13. If Plaintiff sustained any damage as a result of the incident alleged in the Complaint, such

   damage was directly caused by, or directly contributed to by, an Act of God.

14. If Plaintiff sustained any damages as a result of the incident alleged in the Complaint,

   such was directly caused by, or directly contributed to by, the negligence or fault of

   Plaintiff in one or more of the following respects, among others:

       a. Failing to inspect, maintain, or repair the storm/sewer line and/or the property

           surrounding such line, at the property; or

       b. Failing to take reasonable measures to ensure that the storm/sewer line, and

           property surrounding such line, was not damaged, destroyed, or otherwise

           affected or rendered inoperable by Plaintiff’s property and/or operations; or

       c. Construction, or continued operation thereof, of a parking lot and/or building

           directly atop the storm/sewer line; or

       d. Such other acts or omissions as may become apparent during further investigation

           and discovery in this matter.




                                             6
   15. Plaintiff failed to mitigate its damages by failing to timely clean, repair, maintain, or

       secure its property, or take other reasonable measures which will become known in

       discovery.

   16. The City is entitled to any credits or offsets applicable to Plaintiff’s alleged damages.

   17. Plaintiff’s claim against the City is to be reduced as a matter of law by the amount of any

       settlement, release, covenant not to sue or covenant not to enforce a judgment that may

       occur prior to or during trial pursuant to Section 537.060, RSMo.

   18. That even if the City is found liable, the City’s liability to Plaintiff is limited by virtue of

       Section 537.610, RSMo.

       WHEREFORE, having fully answered, Defendant City of Kansas City, Missouri, prays

that this Court enter a judgment in its favor, that costs be assessed against Plaintiff, and for such

other relief as the Court shall deem just and proper; or, in the alternative, for an allocation or

determination of the comparative fault between the parties, for an assessment of the costs among

the parties in proportion to their respective allocation of comparative fault, and for such other

relief as the Court shall deem just and proper.

                                               Respectfully submitted,

                                               Office of the City Attorney

                                               By: /s/ G. Steven Diegel
                                               G. STEVEN DIEGEL, #52040
                                               Associate City Attorney
                                               2800 City Hall
                                               414 East 12th Street
                                               Kansas City, Missouri 64106
                                               Phone (816) 513-3135
                                               Fax (816) 513-3133
                                               steven.diegel@kcmo.org
                                               ATTORNEYS FOR DEFENDANT
                                               CITY OF KANSAS CITY, MISSOURI



                                                  7
                               CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2020, a true and correct copy of Defendant’s
Answer to Plaintiff’s Complaint was filed via ECF, with a copy automatically sent to all parties
of record.

                                                   By: /s/ G. Steven Diegel
                                                   G. Steven Diegel
                                                   Associate City Attorney




                                               8
